OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and case remitted to the Appellate Division, Second Department, for consideration of issues raised, but not passed upon on the appeal to that court. In this Court the People *899concede, with commendable candor, that they inadvertently misled the Appellate Division when discussing the facts of our recent decision in People v Correa (77 NY2d 930) and that, inasmuch as they failed to declare their readiness for trial in this case, it is indistinguishable from Correa and controlled by it.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.